Citation Nr: 0610063	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  94-41 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
idiopathic clubbing of fingers and toes.

3.  Entitlement to a rating in excess of 30 percent for 
bronchitis.

4.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with sciatic neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant and B. H.


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served in active duty from 
October 1968 to April 1972.  This appeal is before the Board 
of Veterans' Appeals (Board) from an August 1992 rating 
decision of the Philadelphia RO that declined to reopen a 
claim seeking service connection for PTSD.  The RO 
subsequently reopened the claim, and denied it on de novo 
review.  In November 2000, the veteran appeared at a Travel 
Board hearing before the undersigned.  A transcript of the 
hearing is of record.  In May 2001, the Board essentially 
agreed with the RO's decision to reopen the claim, and 
remanded it for evidentiary development.  In June 2003 the 
Board undertook further development under authority then in 
effect.  In December 2003 the case was remanded for such 
development.

The veteran has also initiated an appeal of an October 2002 
rating decision that granted an increased rating for 
bronchitis and denied increased ratings for lumbosacral 
strain with sciatic neuropathy and idiopathic clubbing of 
fingers and toes.  

The issues of entitlement to increased ratings for idiopathic 
clubbing of fingers and toes, bronchitis, and lumbosacral 
strain with sciatic neuropathy are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any action on his part is 
required.

FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.

2.  A verified stressor in service is not shown; a diagnosis 
of PTSD of record is not based on a verified stressor event; 
and a preponderance of the competent evidence is against a 
finding that the veteran has PTSD due to a stressor event in 
service.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102. 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A November 1992 statement of the case (SOC); May 1993, August 
1993, June 1999, March 2000, February 2003, and September 
2005 supplemental SOCs (SSOCs); and April 1992, March 1997, 
August 2001, and May 2004 letters, all provided at least some 
VCAA-type notice, i.e., of what the evidence showed, the 
criteria for establishing service connection, and the bases 
for the denial of the claim.  The April 1992, March 1997, 
August 2001, and May 2004 letters outlined the appellant's 
and VA's responsibilities in developing evidence to support 
the claim, advised him of what type of evidence would be 
pertinent to the claim, and advised him to identify evidence 
for VA to obtain or to obtain the evidence on his own and 
specifically (see letter of May 2004 at p. 2) to submit any 
evidence in his possession pertaining to the claim.  

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice, as discussed above.  
He has had ample time to respond, and the claim was 
subsequently readjudicated.  See September 2005 SSOC.  
Significantly, while he was not notified regarding the rating 
of PTSD or effective dates of awards (See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (Vet. App. Mar. 2006)) he 
is not prejudiced by lack of such notice, as it becomes 
pertinent only when service connection is allowed, and the 
decision below is a denial of service connection. 

Regarding the duty to assist, VA and, to the extent possible, 
private treatment records have been secured.  The veteran was 
afforded several VA examinations.  He has not identified any 
further pertinent records that remain outstanding.  VA's duty 
to assist is met. 


II. Factual Background

The veteran's service medical records include a September 
1968 enlistment examination report that does not mention any 
psychiatric complaints, findings, or diagnosis.  Psychiatric 
evaluation was normal.  In March 1972, while the veteran was 
stationed in Germany, he reported feeling nervous.  The 
record indicates that the veteran's wife was returning to the 
United States.  The impression was anxiety and loneliness 
secondary to his wife's departure.  On March 1972 service 
separation examination, there were no psychiatric complaints, 
findings, or diagnosis.  Psychiatric evaluation was normal.

The DD Form 214 reflects that the veteran's military 
occupational specialty was administrative specialist.

Service personnel records reflect that the veteran's 
occupational specialty was security police, and that he 
served in Vietnam from August 1969 to August 1970.   In 
August 1969, he was suspected of, and admitted to, sleeping 
on guard duty, for which he was (Special) Court Martialed.

A February 1977 lay statement from a friend of the veteran's 
family notes that the veteran had emotional and alcohol 
problems.  The friend reported that the veteran's parents 
felt that his war experience had a lot to do with his 
emotional problems.

On September 1977 VA examination, the veteran reported that 
in March 1975 he was in a severe car accident that left him 
unconscious and required five weeks hospitalization, followed 
by an additional three weeks of convalescence.  He denied 
being hospitalized or treated for a mental disorder.  He 
indicated that he was nervous because he worried about his 
clubbed fingers and toes.  The diagnosis was anxiety 
neurosis.  

On May 1981 VA examination, the veteran complained of having 
a bad temper, and being argumentative and violent, at times.  
He reported difficulty sleeping and a history of alcohol 
addiction after service.  The diagnosis was generalized 
anxiety reaction.  
A September 1982 statement from Dr. F. S. noted that the 
veteran suffered from a severe anxiety state.   

A September 1982 statement from the veteran's employer, who 
was also a psychologist, reflects that the veteran was placed 
on leave without pay for being verbally abusive and 
threatening to kill a supervisor.  The employer reported that 
there had been several similar instances when the veteran 
could not control himself and threatened staff or residents.  
He commented that he had not seen the veteran on a 
therapeutic basis, but added that the veteran had volunteered 
enough information for him to conclude that there was a real 
problem.  The veteran reported that he felt that his problem 
was directly related to his Vietnam service.  Although the 
employer could not make a conclusion one way or the other, he 
did note that he had worked with several Vietnam veterans who 
exhibited the same unpredictable, explosive type behavior.

On September 1983 VA examination, the veteran reported that, 
while in Vietnam, a Vietnamese assigned to a U.S. combat unit 
put a gun to the veteran's head and said something in 
Vietnamese.  He also reported that he survived the Tet 
offensive.  He complained of combat related nightmares about 
once every six months.  He was currently in a weekly Vietnam 
group.  The diagnoses were PTSD and organic brain syndrome 
due to head trauma, mixed, with anxiety disorder.  

In a March 1985 statement from Dr. F. S., he reported that he 
had been treating the veteran for post-traumatic stress 
syndrome.  

An April 1985 statement from M. W., a clinical coordinator, 
indicates the veteran was involved in a Vietnam Veterans 
Program and had a diagnosis of PTSD.  

Records of VA treatment in October 1991 show that the veteran 
complained of a four-month history of depression due to 
loneliness and stress related problems.  The diagnosis was 
depression.  A consultation report dated that same month 
reflects the veteran was seen for depression.  The veteran 
reported that he was a Vietnam combat veteran.  The 
assessment was PTSD and rule out major depression.  A 
December 1991 record notes the veteran's history of treatment 
and includes an assessment of PTSD with depression.  Similar 
assessments were made between February and May 1992.

A May 1992 statement from J. S. reflects that the veteran had 
symptoms of neurotic anxiety.  The veteran reported that he 
was suffering from PTSD and listed his stressors in Vietnam 
as being in security police, "perimeter defense", "manning 
observation towers", being in bunkers, and being "on many 
listening posts."  The psychologist noted that the veteran 
was suffering from high anxiety that appeared to a 
consequence of past events rather than his present situation, 
and was also suffering from an unduly high level of 
apprehension, fear of failure and loss, insecurity and worry.  
He appeared to relate the veteran's injury-causing car 
accident to military service related stress.  

A January 1993 statement from the veteran's girlfriend 
discusses his relationships with her and with other friends.  
She stated that he was a drug user when she met him and added 
that he tried to give up his dependency.  She related that he 
kept a knife by his bed for protection, and sometimes was 
verbally aggressive when frustrated.  She also described what 
he told her about his former wives and his Vietnam 
experiences.  

At the January 1993 hearing, the veteran testified that he 
was in treatment for PTSD.  He had nightmares about bi-
weekly.  He was married twice, with the first occurring upon 
his return from Vietnam.  During his two failed marriages he 
drank, was withdrawn, had mood swings and depressions, rage, 
and emotional outbursts.  He recently retired from his job 
due to his condition because it became very difficult for him 
to deal with mentally handicapped people and he was afraid he 
would hurt one of them.  His girlfriend testified about their 
relationship, and described the veteran's behavior.  She 
stated that he slept with knives under his bed.  She believed 
he had PTSD or another disorder related to his Vietnam 
experience.  

In a January 1993 statement from J.S., he reported that he 
saw the veteran seventeen times for psychotherapy from April 
1992 to December 1992.  He opined that the veteran had PTSD.  
J.S. stated that the veteran experienced intense fear, 
terror, and helplessness while serving in Vietnam and that he 
had seemed to be in danger of losing his life or being maimed 
as a result of his military duty and being so close to fire 
power of the enemy.  The veteran also reported that he saw 
friends get killed and severely injured.  J.S. indicated that 
the veteran re-experienced this traumatic event in various 
ways.  The veteran reported feeling as if the traumatic 
events were reoccurring.  They were sometimes triggered by 
situations that forced him to react quickly, as in coming to 
a quick stop while driving, and evoked feelings of 
helplessness, frustration, and loss of control.  He indicated 
that it was similar to situations in Vietnam when he had to 
react quickly under pressure.  Another stressor reported was 
of the veteran being caught sleeping on guard duty and 
threatened with execution by a supervising sergeant.  He felt 
disgraced by the incident.  He reported persistent avoidance 
of stimuli associated with his past trauma, and indicated 
that in the past he over-indulged in alcohol and other 
intoxicating substances to dull his recollections.  He had 
two failed marriages and currently had a girlfriend, but his 
problems put stress on the relationship.  Prior to service, 
he was  more carefree and spontaneous; since Vietnam his 
major emotion was fear.  The psychologist stated that the 
veteran had persistent symptoms of increased arousal caused 
by traumatic stress.  The veteran reported difficulty falling 
asleep, disturbing dreams of danger such as he experienced on 
perimeter guard duty, exaggerated startle response, 
difficulty concentrating, and indicated that he became 
irrationally angry toward his girlfriend and others.  J. S. 
added that the veteran had a constellation of problems that 
constituted a disorder primarily derived from the traumatic 
stress of Vietnam service.  PTSD was diagnosed.

In June 1993, J. S., sought to correct his initial diagnosis 
of an anxiety reaction (in a May 1992 memo).  He indicated 
that at the time he did not have enough information to say 
decisively that the veteran's military experience was the 
primary traumatic stressor, which is why he provided a more 
general diagnosis of anxiety disorder.  He had since become 
more acquainted with the veteran's emotional state to rule 
out etiological factors prior to or after military service.  
He considered PTSD to be the best diagnosis for the veteran.

On July 1993 VA examination, the veteran reported increased 
impulsivity and rage, and an inability to cope with everyday 
life due to severe anxiety attacks whenever he felt slightly 
provoked.  He reported that he was given night-time duty in 
Vietnam, which was why he was afraid of the dark.  He had 
been afraid of attacks by the enemy and rocket attacks.  
Stressful events included being caught in the middle of a 
mine field, having another soldier put a gun put to his head 
that he later learned was empty, being trapped in a village 
on an unauthorized leave from base when Vietnamese were 
looking for G.I.s to kill, and being caught asleep on guard 
duty.  The veteran indicated that these events haunted him.  
In addition, he had intrusive thoughts, self-described panic 
attacks, insomnia, flashbacks, and avoided war movies and 
crowds.  He reported being sober from all prior drug and 
alcohol use.  He earned a decree in psychology in 1991, which 
he believed took ten years to achieve due to concentration 
problems.  The diagnosis was generalized anxiety disorder 
with symptoms of PTSD.  

On June 1994 VA examination by a board of psychiatrists for 
reconciliation of the diagnosis of "generalized anxiety 
disorder with symptoms of PTSD", the veteran's history was 
summarized, and it was noted that the diagnostic picture may 
have varied slightly since 1972 since there was some 
organicity secondary to an auto accident in 1975, documented 
by a neurologist in February 1993.  Also noted was that since 
1992 the veteran had received treatment for depression and 
PTSD.  The examiners noted that the veteran's preoccupation 
[with Vietnam experiences] was paradoxical to avoidance of 
stimuli.  The principal diagnosis was PTSD.

VA treatment records from December 1995 to March 1998 show a 
diagnosis of PTSD.

An August 1996 letter from Dr. F. S. includes a diagnosis of 
PTSD.  

In October 1996, the Environmental Support Group (ESG) 
responded to a request to verify the veteran's stressors.  
Enclosed were extracts that indicate the attacks on Tan Son 
Nhut during the time frame the veteran provided.  These 
records reflect a standoff attack in December 1969 that 
resulted in five servicemen being wounded in action.  

Records from the SSA include a February 1997 evaluation 
report.  The veteran reported that he had many traumatic 
experiences in Vietnam, including two incidents when another 
soldier put a gun to the veteran's head and played Russian 
roulette.  He reported being easily startled, constantly 
being afraid, having flashbacks, intrusive thoughts, and 
difficulty sleeping.  The diagnosis was PTSD.  

In a November 1997 letter from J. S., he reaffirmed his 
diagnosis of PTSD and added that the primary stress was 
perimeter nighttime guard duty in Vietnam.  The veteran 
reported that the enemy was close enough to communicate death 
threats to him at night and he believed they could have 
killed him if they wanted to.  The other incident noted was 
when he was caught sleeping on guard duty.  

A January 2000 statement from Dr. V. V. reflects that the 
veteran had been in treatment at VA for the last ten years 
for PTSD and depression.  

VA treatment records from March 2000 to March 2001 reflect an 
assessment of PTSD.  

At a November 2000 Travel Board hearing, the veteran 
testified about stressor events in service.  He stated that 
while on listening posts suspected VC would call to him in 
Vietnamese outside the perimeter.  There were stray rounds 
and "zapper" fire on a weekly basis.  There was a Tet 
Offensive in 1969 when the base was overrun in his sector and 
18 security policemen were killed.  A security officer he 
knew was wounded off base.  In March 1970, he "volunteered" 
to guard a helicopter that crashed, killed everyone on board.  
In December 1969 he was in a tower when trip flares were set 
off; but no one was found in the area [of the flares].  
Additional stressors included an incident when there was 
"zapper" fire coming in from off base at night while he was 
on duty and another serviceman knocking him down just before 
a tracer round hit approximately one and a half feet from 
where he was standing.  He was unable to locate the other 
serviceman to verify the stressor.  He also stated that 
around September or October 1969 there were at least three or 
four occasions of incoming fire.  In January 1970, an ARVN 
put a gun to the veteran's head as a joke and clicked the 
trigger.  He turned the man in, but he did not know what 
happened to him after that.  Another "life-threatening" 
situation involved falling asleep on guard duty and having 
his sergeant threaten to kill him; for which he was summary 
"court-martialed.  He also related he became close to a 
young boy at an orphanage and learned on a visit that the boy 
was killed by a rocket.  The veteran also testified about his 
sleeplessness.  His girlfriend, who also testified, recalled 
that he had told her of some of the incidents and that he 
heard noises that she could not hear.  

An August 2001 administrative decision determined that the 
incident when the veteran fell asleep in a guard tower 
documented in the record involved willful misconduct (and was 
not in the line of duty), barring VA benefits based on such 
incident.  The veteran was advised of this determination by 
the SSOC in 2003.

On January 2003 VA examination, the veteran's personal, 
occupational, and military history was consistent with 
previous reports.  The veteran reported a number of symptoms.  
He also reported that he was in constant fear in Vietnam and 
that the few hostile contacts he had were very anxiety 
provoking.  The veteran complained of intrusive thoughts, 
persistent symptoms of arousal, sleep difficulties, 
irritability, and concentration difficulties.  The examiner 
did not detect clinically significant avoidant symptoms, but 
did see symptoms considered to be a neurotic realm regarding 
self-worth.  It also appeared unlikely to the examiner that 
the veteran had marked difficulties with attachments, 
estrangements, or restriction in effect.  Based on a review 
of the claims file and the veteran's clinical symptoms, the 
diagnosis was probable dysthymia.  The examiner noted that 
the veteran did not meet the criteria for PTSD, and added 
that while the veteran had some symptoms of PTSD, he did not 
feel that the overall presentation was consistent with PTSD, 
and that the clinical history did not support such diagnosis.  
The examiner added that he did not think that the specific 
stressors were severe enough to cause an enduring picture of 
PTSD, and that the diagnostic criteria for PTSD were not met.  
He also noted that, as the veteran reported using cannabis a 
couple of times a week, it was possible that some of the 
symptoms were related to chronic cannabis abuse, which was 
known to cause anxiety and depressive symptoms.  

VA records from March 2003 to May 2004 continue to show 
treatment for and an assessment of PTSD.

On June 2004 VA examination, the claims file was reviewed. 
The veteran reported being a heavy worrier, having occasional 
sleep difficulty, and feeling tense.  The psychiatrist 
commented that many symptoms the veteran described were more 
reflective of a dysthymic presentation and generalized 
anxiety presentation versus post-trauma.  The psychiatrist 
also provided a lot of detail about the various symptoms and 
what they represented.  The diagnoses were dysthymia with 
generalized anxiety disorder and cannabis abuse, alcohol 
dependence, and history of LSD abuse, all in full remission.  
The ultimate opinion was that he did not think the veteran 
had PTSD.  The psychiatrist's commented that he did not think 
that the veteran's experiences could cause chronic and 
enduring post-trauma and that the symptoms were more 
indicative of the disorders that he diagnosed.  He added that 
there were a lot of different diagnoses in the record that he 
believed were due to much difficulty in diagnostic decision-
making in that there was a lot of overlap in terms of 
anxiety/depression and things of that nature.  The 
psychiatrist agreed with the majority of individuals who saw 
the veteran and believed PTSD is not the diagnosis.  The 
diagnosis of PTSD in June 1994 appeared to be inferred as 
there was not much detail about how the diagnosis was made.  
He also indicated that there were a lot of overlapping 
symptoms that may have skewed the presentation.  He concluded 
by stating that the veteran had some symptoms that could be 
perceived as a part of PTSD, but that he believed that there 
was a greater chance than not that it was reflective of the 
diagnoses of dysthymia and generalized anxiety, particularly 
in the absence of clinically significant numbness or 
avoidance symptoms.  Anxiety symptoms were either organic or 
related to neurotic tendencies.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 304(f); West v. Brown, 7 Vet. App. 70 
(1994).  

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

The veteran did not engage in combat with the enemy, and he 
does not allege otherwise.  He reports various stressors, 
including that his sector of the base was overrun during TET 
(and 18 servicemen were killed); being a security police 
officer; being on listening posts, in observation towers, 
perimeter defense, having a gun put to his head by an ARVN; 
incoming fire; and being caught sleeping on guard duty.  
There were additional vague accounts of hearing the enemy 
talk to him at night, seeing friends get killed or injured, 
being in the middle of a mine field, guarding a crashed 
helicopter with dead bodies on board, and a "tracer" 
hitting close to where he had been.  

The record does contain verification of the veteran being 
caught sleeping on guard duty.  However, since the RO 
determined that the incident was due to willful misconduct, 
and not in the line duty, VA benefits based on such incident 
are barred.  See 38 C.F.R. § 3.301.  While the record also 
confirms that there was a "standoff attack" on Tan Son Nhut 
in December 1969, there is nothing that ties the veteran to 
such attack or suggests that he was in the area where and 
when it occurred.  Significantly, his one account of an 
attack relates that it occurred during Tet [inconsistent with 
the December 1969 date of the attack verified], and that his 
sector of the base was overrun (and that 18 servicemen were 
killed -although providing no names, units, etc.) 
[inconsistent with the description of the attack as 
"standoff", with 5 wounded].  Clearly, the veteran is prone 
to prevarication, or at the least substantial embellishment.  
What is also significant (and critical in this regard) is 
that no diagnosis of PTSD in the record was indicated to be 
based on such stressor event.  

The Board also finds that the preponderance of the evidence 
is against a finding that the veteran has PTSD.  While there 
are records that reflect such diagnosis (including by a board 
of psychiatrists), there is also competent and more 
persuasive evidence that the veteran does not have PTSD.  
Significantly, in determining whether the veteran has PTSD, 
all of the psychologists and psychiatrists who endorsed such 
diagnosis did so on an incomplete record.  Most of the 
diagnoses were based solely on the veteran's reported history 
and did not include a review of the veteran's extensive 
records.  The diagnosis by the board of psychiatrists was 
prior to when stressor verification was completed, and when 
the extent of the veteran's embellishment was confirmed.  
Significantly, they also acknowledged organicity due to a 
postservice auto accident in 1975, and indicated that the 
veteran's preoccupation with Vietnam was paradoxical to the 
avoidance of stimuli, but did not explain how these factored 
into the diagnosis of PTSD.  Further diagnoses of PTSD of 
record are either unaccompanied by rationale explaining the 
symptoms and stressor(s) supporting the diagnosis, or do not 
account for such factors as the traumatic postservice event 
of the automobile accident which resulted in brain trauma, 
the veteran's extensive history of illicit drug use, or the 
fact that the incident of the veteran being caught asleep in 
a guard tower involved misconduct, was not in line of duty 
and cannot be the stressor on which a diagnosis of service 
connected PTSD is based.  And J.S., who has submitted several 
varying opinions supporting the veteran's claim over the 
course of the appeal appears to consider the whole Vietnam 
experience a stressor, and does not list either the full 
constellation of symptoms supporting the diagnosis of PTSD or 
the specific stressor underlying such diagnosis.  Even if 
there was medical evidence that the veteran had all the 
symptoms needed to establish that he has PTSD, such would be 
insufficient to establish service connection for PTSD without 
credible evidence of a stressor event in service to establish 
that PTSD is service related.  Notably, a bare conclusion, 
even by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  

The June 2004 examining psychiatrist's opinion that the 
veteran does not have PTSD is more probative, because it is 
based on a review of the veteran's complete and extensive 
records (and therefore is based on an accurate history), and 
he provided the rationale for the diagnoses he made and an 
explanation for why he did not agree with those who did 
diagnose PTSD.  He did not believe that, given the veteran's 
description of his experiences, they could cause chronic and 
enduring post-trauma.  He indicated that the absence of 
clinically significant avoidance and numbness symptoms made 
dysthymia and generalized anxiety the more likely diagnoses 
rather than PTSD.  He observed that the veteran appeared to 
talk freely about his Vietnam experiences and suggested that 
the veteran's distractibility and concentration problems 
could be related to his history of head trauma or years of 
polysubstance abuse.  He noted that veteran's depression and 
anxiety were heightened by low self esteem and neurotic 
tendencies.  He also pointed out that the veteran had 
overlapping symptoms such as alcohol abuse, cannabis abuse, 
low self esteem, and guilt over his court-martial, indicating 
that they may have skewed the presentation [i.e., to other 
examiners].  He attributed the variations in diagnoses over 
the years to these overlapping features.  

The veteran's own statements and opinion that he has PTSD due 
to traumatic events in service have limited probative value.  
He has not provided any detailed explanation (consistent with 
the objective evidence of record) of the rationale for such 
opinion.  While he may have an undergraduate degree in 
psychology, his stated opinion in this matter is obviously 
self-serving.  

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran has PTSD related to a 
stressor event in service (that was in the line of duty).  
Accordingly, the claim must be denied.


ORDER

Service connection for PTSD is denied.


REMAND

In a letter apparently received in February 2003, the 
expressed disagreement with the November 2002 rating decision 
partial grant and denials of increased ratings for the 
service connected disabilities listed on page one of this 
decision.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that where (as here) the Board finds a 
notice of disagreement has been submitted regarding a matter 
which has not been addressed in a SOC, the issue should be 
remanded to the RO for appropriate action (including issuance 
of a SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following:

The RO should issue a SOC addressing the 
matters of increased ratings for 
idiopathic clubbing of fingers and toes, 
bronchitis, and lumbosacral strain with 
sciatic neuropathy.  The appellant must be 
advised of the time limit for filing a 
substantive appeal, and also that the 
Board will have jurisdiction in this 
matter only if he does file a timely 
substantive appeal.  If he timely perfects 
an appeal, this matter should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


